Citation Nr: 0839263	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Post-service treatment records indicate diagnoses of 
hypertension and atrial fibrillation.  In a September 2005 
letter submitted by Dr. Edward J. Teufel to VA, he indicated 
that he had followed the veteran for several years for 
treatment of hypertension and atrial fibrillation.  In that 
letter, Dr. Teufel opined that the veteran has a "long 
history of hypertension, dating back to the time he was in 
the Service."  He further opined that the veteran's 
hypertension was "certainly likely" to have contributed to 
his atrial fibrillation.

Under 38 U.S.C.A. § 5103A(d), a VA examiner's opinion 
regarding etiology of a condition is "necessary" when:  (1) 
there is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication that the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, the medical evidence shows that the veteran has present 
diagnoses of hypertension and atrial fibrillation.  Dr. 
Teufel's September 2005 letter indicates that these 
conditions may be related to the veteran's active duty 
service.  Accordingly, a VA examination should be performed 
to address the issue of etiology of the veteran's 
hypertension and atrial fibrillation.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
heart examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed hypertension and 
atrial fibrillation.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
hypertension and atrial fibrillation.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
hypertension and atrial fibrillation are 
etiologically related to the veteran's 
period of active service or were manifest 
within one year thereafter.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
hypertension and service connection for 
atrial fibrillation should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




